PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Guenther et al.
Application No. 16/702,984
Filed: 4 Dec 2019
For: WORKWEAR UNIT, BRACELET, CONNECTING PIECE, GLOVE, SENSOR MODULEAND METHOD OF DETECTING, DOCUMENTING,  
:
:
:	NOTICE
:
:
:
ANALYZING, MONITORING
AND/OR TEACHING PROCESSES


This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed September 24, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Applicant is reminded a non-final Office action was mailed on November 24, 2021, that requires a reply.

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions